TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00336-CV



                                   Randy Jennings, Appellant

                                                  v.

                                Wells Fargo Bank, N.A., Appellee




       FROM THE TRAVIS COUNTY DISTRICT COURT, 126TH JUDICIAL DISTRICT
          NO. D-1-GN-15-000352, HONORABLE TIM SULAK, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant filed a notice of appeal on June 1, 2015, stating that he is appealing an

“Order to Proceed with Notice of Foreclosure Sale.” Under Texas Rule of Civil Procedure 736.8,

an order granting or denying an application for an expedited order allowing foreclosure of a lien is

not subject to appeal. See Tex. R. Civ. P. 736.8(c). In his notice of appeal, Appellant stated that he

“is aware that under Rule 736 no appeal may be made from any grant or denial of the Order [entered

on April 13, 2015].” (Brackets in original.)

               On July 9, 2015, the Clerk of this Court requested a response from appellant by

July 20, 2015. The Clerk advised appellant that he must inform this Court of the basis on which

jurisdiction exists or that this Court would dismiss this cause for want of jurisdiction. See Tex. R.

App. P. 42.3(a). No response has been received. We dismiss the appeal for want of jurisdiction.

See id..
                                          __________________________________________
                                          Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Jurisdiction

Filed: July 28, 2015




                                             2